[logo.jpg]

STANDBY LETTER OF CREDIT AGREEMENT

In consideration of National Australia Bank Limited, New York Branch (the
“Bank”) issuing its irrevocable standby letter of credit (the “Credit”)
substantially in the form of Exhibit A hereto in favor of the Beneficiary (as
defined in the Credit, the “Beneficiary”) identified by written notice from the
Applicant (as defined below) from the list attached as Exhibit B hereto and for
the account of XL Capital Ltd, XL America, Inc, XL Insurance (Bermuda) Ltd, XL
Europe Ltd and XL Re Ltd , jointly and severally, (the “Applicant”), the
Applicant hereby agrees with the Bank as follows:

1.  The Applicant unconditionally agrees to pay to the Bank, on demand in
immediately available funds (in United States Dollars), on each date on which a
disbursement is made by the Bank pursuant to the Credit, an amount equal to such
disbursement. If payment is not made on the date of disbursement, such amount
shall bear interest (based on a 360-day year and actual days elapsed) from the
date of disbursement until paid in full, but excluding the date paid, at a rate
per annum equal to the rate of interest from time to time announced by the Bank
as its prime rate plus 2%.    2.  The Applicant agrees to pay to the Bank (a) on
the date hereof, an upfront fee of $30,000 and (b) quarterly in arrears and on
the date on which the Credit expires, letter of credit fees (based on a 360-day
year and actual days elapsed) in an amount equal to .375 of 1% per annum of the
amount available to be drawn under the Credit from time to time.    3.  The
obligations of the Applicant hereunder shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with terms of this
Agreement, irrespective of any of the following circumstances: (a) any lack of
validity or enforceability of the Credit or any document or instrument relating
thereto; (b) the existence of any claim, setoff, defense or other rights which
the Applicant may have at any time against the Bank, the Beneficiary or any
other person or entity, whether in connection with this Agreement or any



--------------------------------------------------------------------------------

[logo.jpg]

   unrelated transaction; (c) any document presented under the Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (d) payment by the
Bank under the Credit against presentation of a draft or certificate which does
not strictly comply with the terms of the Credit, provided such payment shall
have been made by the Bank in good faith and without gross negligence and
payment is made against presentation of a draft or other document that at least
substantially complies with the terms of the letter of credit; (e) any agreement
by the Bank and the Beneficiary extending or shortening the Bank’s time after
presentation to examine documents or to honor or give notice of discrepancies;
or (f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that the same shall not constitute gross
negligence or bad faith on th e part of the Bank. Without limiting any other
provision of this Agreement, the Bank: (i) may rely upon any oral, telephonic,
facsimile, electronic, written or other communication believed by it in good
faith to have been authorized by the Applicant, the Beneficiary or anyone acting
for either of them; (ii) shall not be responsible for errors, omissions,
interruptions or delays in transmission or delivery of any message, advice or
document in connection with the Credit, whether transmitted by courier, mail,
telecommunication or otherwise, or for errors in interpretation of technical
terms or in translation; (iii) shall not be responsible for the identity or
authority of any signer or the form, accuracy, genuineness or legal effect of
any draft, certificate or other document presented under the Credit and (iv) may
accept as a draft any written or electronic demand or other request for payment
under the Credit, even if such demand or other request is not in the form of a
negotiable draft     4.  If the adoption, after the date hereof, of or any
change in any law or regulation or in the interpretation thereof by, or
compliance by the Bank with any guideline or request from, any central bank or
other authority charged with the administration thereof (whether or not


-2-


--------------------------------------------------------------------------------

[logo.jpg]

   having the force of law) made or issued after the date hereof shall impose,
modify or deem applicable any (a) reserve, special deposit or similar
requirement against letters of credit issued by the Bank or (b) any capital
adequacy or similar requirement (including without limitation a requirement
which affects the manner in which the Bank allocates capital to letters of
credit), and the result thereof shall be to increase the cost to the Bank of
issuing or maintaining the Credit (which increase in cost shall be calculated in
accordance with the Bank’s reasonable averaging and attribution methods) or to
reduce the rate of return on the Bank’s capital as a consequence of its
obligations under the Credit to a level below that which the Bank could have
achieved but for such circumstances, then the Applicant shall pay to the Bank
within ten days of demand such additional amount or amounts as shall compensate
the Bank for such increase in cost or reduction in rate of return. A certificate
of the Bank as to such additional amount or amounts shall be conclusive, absent
manifest error.    5.  Any and all payments made by the Applicant hereunder
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, excluding
taxes on or based on the overall net income of the Bank (all such non-excluded
taxes, levies, imposts, deductions, charges and withholdings being hereinafter
referred to as “Taxes”). If the Applicant shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to the Bank, (a) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Paragraph) the Bank receives an amount equal to the sum it would have
received had no such deductions been required and (b) the Applicant shall pay
the full amount deducted to the relevant taxing authority in accordance with
applicable law and shall provide the Bank with the origin al or a certified copy
of the receipt evidencing such payment.


-3-


--------------------------------------------------------------------------------

[logo.jpg]

6.  Should any of the following events (each an “Event of Default”) occur, the
Applicant shall pay to the Bank, on demand, for application to drawings under
the Credit the entire amount thereof which has not been drawn: (a) the Applicant
fails to make payment when due of any amount payable under this Agreement and
such failure shall continue unremedied for a period of 3 or more days, (b) any
representation made in any financial statement or in any certificate or other
writing delivered to the Bank by or on behalf of the Applicant in connection
with this Agreement or the Credit is in any material respect, false or
misleading when made or (c) an event of default under, and as defined in, the
364-Day Credit Agreement dated June 27, 2002, among the Applicant, various banks
and JPMorgan Securities as Agent shall occur and be continuing. Any amount so
paid which has not been drawn at the expiration of the Credit shall be repaid to
the Applicant, without interest, after paying itself all amounts due under the
Agreement.     7.  Promptly after the occurrence of an Event of Default or an
event which with the giving of notice or the passage of time, or both, would
constitute an Event of Default, the Applicant shall notify the Bank of such
event, together with a statement setting forth the actions being taken by the
Applicant to remedy the same.    8.  The Applicant agrees to reimburse all
reasonable attorney’s fees paid or incurred by the Bank in the enforcement of
its rights and remedies hereunder.    9.  The Applicant agrees at all times to
protect, indemnify and save harmless the Bank from and against any and all
losses, claims, demands, liabilities, damages, costs, charges, counsel fees and
other expenses which the Bank may at any time incur by reason of the issuance
and performance of the Credit except to the extent resulting from the Bank’s
gross negligence or wilful misconduct.    10.  The Applicant hereby consents to
the non-exclusive jurisdiction of any court of record in the City of New York or
of the United States District Court for the Southern District of


-4-


--------------------------------------------------------------------------------

[logo.jpg]

   New York for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement or the Credit, and service of process by the
Bank in any such suit, action, proceeding or judgment may be made by mailing a
copy thereof to the Applicant at its address set forth in Paragraph 14 below.
The Applicant also waives any claim that New York County or the Southern
District of New York is an inconvenient forum.    11.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH NEW YORK LAW.     12.  No failure
on the part of the Bank to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, remedy or power hereunder
preclude any other or future exercise of any other right, remedy or power. Each
and every right, remedy and power hereby granted to the Bank or allowed it by
law or other agreement shall be cumulative and not exclusive the one of any
other and may be exercised by the Bank from time to time.    13.  The Bank shall
provide the Applicant with not less than 60 days prior written notice of its
intent not to renew the term of the Credit.    14.  All demands for payment,
notices or other communications hereunder shall be given in writing (including
communications by facsimile transmission) and shall be addressed: If to the
Bank, at 200 Park Avenue, New York, New York 10166, attention: Manager of Letter
of Credit Department, Fax No. (212) 490-8087; and if to the Applicant, at XL
Insurance (Bermuda) Ltd, attention: Mr. Roddy Gray, Fax No. 441 296-6399;       
or to such other address as such party may designate by notice to the other
party.    15.  This Agreement shall be binding upon the Applicant and its
successors, assigns, and legal representatives, and shall inure to the benefit
of, and be enforceable by, the Bank, its successors and assigns. Neither the
Bank nor the Applicant may assign any of its rights or obligations under this
Agreement without the prior written consent of the other.


-5-


--------------------------------------------------------------------------------

[logo.jpg]

16.  THE APPLICANT AND THE BANK EACH IRREVOCABLY WAIVES ITS RIGHT TO A JURY
TRIAL IN ANY ACTION OR PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT,
THE CREDIT OR ANY DEALINGS WITH ONE ANOTHER RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT.


IN WITNESS WHEREOF, the Bank and the Applicant have entered into this Agreement
as of the 31 day of January, 2003.

NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937), New York Branch

    By: /s/ Dennis Cogan                         Name: Dennis Cogan        
Title: Director


XL Insurance (Bermuda) Ltd

      By /s/ Roderick Gray                        Name: Roderick Gray          
  Title: Vice President             XL Capital Ltd.


-6-


--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE LETTER OF CREDIT No. SB-0406

At the request and for the account of XL Insurance (Bermuda) Ltd, we hereby
establish this clean, irrevocable, and unconditional Letter of Credit in your
favor as Beneficiary for drawing up to U.S. $100,000,000 effective December 31,
2002. This Letter of Credit is issued, presentable and payable at our office at
200 Park Avenue, New York, New York 10166, Attention: Manager of Letter of
Credit Department and expires with our close of business on December 31, 2003.
Except when the amount of this Letter of Credit is increased, this Letter of
Credit cannot be modified or revoked without your written consent.

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary, including without limitation any liquidator, rehabilitator,
receiver or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the benefit of all the beneficiary’s policyholders.

We hereby undertake promptly to duly honor your sight draft(s) drawn on us
indicating our Letter of Credit No. SB-0406, for all or any part of this Letter
of Credit upon presentation of your draft drawn on us without presentation of
any other document at the designated office specified above or such other office
as National Australia Bank Limited may advise from time to time on or before the
expiration date hereof or any automatically extended expiry date.

Except as expressly stated herein, this undertaking is not subject to any
condition or qualification. The obligation of National Australia Bank Limited,
New York Branch (the “Bank”) under this Letter of Credit is the individual
obligation of such Bank (and no other person) and is in no way contingent upon
reimbursement with respect thereto, or upon its ability to perfect any lien,
security interest or any other reimbursement.

This Letter of Credit is deemed to be automatically extended without amendment
for one year from the expiration date hereof, or any further expiration date,
unless at least 45 days prior to such expiration date, we notify you by
certified mail, return receipt requested or hand delivery with written proof of
receipt, that this letter of credit will not be renewed for such additional
period.

This Letter of Credit is subject to and governed by the laws of the State of New
York and the 1993 revision of the Uniform Customs and Practice for Documentary
Credits of the International


--------------------------------------------------------------------------------

EXHIBIT A

Page -2-

Chamber of Commerce (Publication No. 500) and, in the event of any conflict, the
laws of the State of New York will control. If this Credit expires during any
interruption of business as described in Article 17 of said Publication 500, the
Bank hereby specifically agrees to effect payment if this Letter of Credit is
drawn against within 30 days after the resumption of our business.

Except as otherwise expressly stated herein, this letter of credit is subject to
the uniform customs and practice for documentary credits (1993 revision)
international chamber of commerce Publication 500 and engages us in accordance
with the terms thereof.

The number of this letter of credit and the name of National Australia Bank
Limited must be quoted on all drafts required herein.

Very truly yours,

NATIONAL AUSTRALIA BANK
LIMITED, NEW YORK BRANCH



     By: /s/ Dennis Cogan                    Name: Dennis Cogan         Title:
Director             Date: January 31, 2003


  